McBride, J.
The only question presented by the record in this case arises on a ruling of the court below, sustaining a demurrer to the complaint. The consideration of this question, however, raises a preliminary question of jurisdiction, and requires us to determine whether this court or the Appellate Court has jurisdiction of the appeal.
The suit is for the recovery of money only. The complaint is in four paragraphs. The demand in each paragraph is for $300.
Prima faeie, the amount in controversy is $1,200. This would place the jurisdiction in this court. The amount in controversy, however, must be determined from the entire record, and from the material parts of the plea'dings, and not from the formal demand for judgment. Ex parte Sweeney, 126 Ind. 583-588, and cases cited; Elliott’s Appellate Pro-1 cedure, section 56. An examination and comparison of the several paragraphs of complaint make it apparent that the cause of action stated, or attempted to be stated, in each grows out of the same transaction, and is substantially the same in all. The actual amount in controversy, therefore, is only $300. The jurisdiction of the cause is in the Appel*598late Court, and the clerk is directed to transfer it to the docket of that court.
Filed May 17, 1892.